TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00037-CR



Timothy Woodall, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 03-401-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant’s brief has not been received and retained attorney, Mr. Ray Bass, did not
respond to this Court’s notice that the brief is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and, if he does, whether counsel has abandoned the appeal. 
Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and recommendations.  A
record from this hearing, including copies of all findings and orders and a transcription of the court
reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than July 28, 2006.  Rule 38.8(b)(3).
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Filed:   June 30, 2006
Do Not Publish